Appellate Case: 21-2082     Document: 010110646634       Date Filed: 02/17/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         February 17, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-2082
                                                    (D.C. No. 1:11-CR-01670-JCH-1)
  LONNIE DEAN,                                                  (D. N.M.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, KELLY, and ROSSMAN, Circuit Judges.
                   _________________________________

       Lonnie Dean appeals the district court’s denial of his motion for

 compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). Exercising jurisdiction

 under 28 U.S.C. § 1291, we affirm.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-2082    Document: 010110646634        Date Filed: 02/17/2022       Page: 2



                                  I. BACKGROUND

                                 A. Legal Background

       Title 18 U.S.C. § 3582(c)(1)(A), as amended by Section 603(b) of the First

 Step Act, allows federal prisoners to move for compassionate release in the district

 court after exhausting Bureau of Prisons (“BOP”) administrative remedies. See

 United States v. Maumau, 993 F.3d 821, 830-31 (10th Cir. 2021). The court may

 grant the motion only when the district court finds that

              (1) extraordinary and compelling reasons justify release;

              (2) release is consistent with applicable policy statements
                  issued by the Sentencing Commission; and

              (3) release is warranted after considering the applicable
                  § 3553(a) factors.

 Id. at 831; see also 18 U.S.C. § 3582(c)(1)(A).

       In general, “district courts may deny compassionate-release motions when any

 of the three prerequisites listed in § 3582(c)(1)(A) is lacking.” Maumau, 993 F.3d at

 831 n.4 (quotations omitted); see also United States v. McGee, 992 F.3d 1035, 1043

 (10th Cir. 2021). But because the United States Sentencing Commission “has been

 unable to comply with its statutory duty of promulgating a post-First Step Act policy

 statement,” “the Sentencing Commission’s existing policy statement[s are] applicable

 only to motions for sentence reductions filed by the Director of the BOP, and not to

 motions filed directly by defendants.” Id. at 1050. Thus, current policy statements

 “cannot constrain district courts’ discretion” in deciding a prisoner’s motion for

 compassionate release. Id. (quotations omitted).

                                            2
Appellate Case: 21-2082    Document: 010110646634         Date Filed: 02/17/2022    Page: 3



       In other words, until the Sentencing Commission promulgates new policy

 statements, a district court may consider only the first and third prerequisites for

 compassionate release under § 3582(c)(1)(A) because currently there are no

 applicable policy statements under the second prerequisite.

                                 B. Procedural History

       In 2013, Mr. Dean pled guilty to (1) conspiracy to distribute at least 50 grams

 of methamphetamine; (2) possession of methamphetamine with intent to distribute;

 and (3) assaulting, resisting, or impeding a federal officer. He was sentenced to 240

 months in prison.1

       In August 2020, Mr. Dean submitted a compassionate-release request to the

 BOP under 18 U.S.C. § 3582(c)(1)(A). As justification, he cited (1) his medical

 conditions, including obesity, diabetes, and hypertension; and (2) the spread of

 COVID-19. After the BOP denied his request, Mr. Dean filed a motion for

 compassionate release in the district court.

       The district court agreed that Mr. Dean’s medical conditions constituted

 extraordinary and compelling circumstances under § 3582(c)(1)(A)(i).2 It then



       1
          A state court also sentenced Mr. Dean to 10 years in prison for vehicular
 homicide after he killed an innocent bystander while attempting to escape federal
 officers. Suppl. ROA at 3, 87, 98. The federal and state sentences were set to run
 concurrently.
       2
        The court disagreed with Mr. Dean’s contention that the COVID-19
 pandemic supported a finding of extraordinary and compelling circumstances, noting
 the BOP’s adequate response to the pandemic and Mr. Dean’s vaccination status.

                                             3
Appellate Case: 21-2082    Document: 010110646634         Date Filed: 02/17/2022   Page: 4



 weighed the sentencing factors under 18 U.S.C. § 3553(a) and concluded that

 modifying Mr. Dean’s sentence was not warranted. The court acknowledged Mr.

 Dean had a clean record in prison.

       In considering the § 3553(a) factors, the district court

           (1) described Mr. Dean’s extensive criminal history, which
               “included five felony drug convictions, carrying a
               concealed weapon, possession of stolen property, an arrest
               for battery against a household member and an arrest for
               burglary”;

           (2) noted the seriousness of his offenses of conviction, during
               which “he fled from federal agents by ramming a vehicle,
               fleeing and then causing a crash that killed a person”; and

           (3) found “after review of the section []3553 factors and the
               facts set forth above, the defendant is a danger to the safety
               of another person or to the community.”

 ROA at 133. The court determined the § 3553(a) factors weighed against release and

 denied Mr. Dean’s motion.

       Mr. Dean timely appealed.

                                    II. DISCUSSION

       We review a district court’s ruling on a First Step Act motion for abuse of

 discretion. See United States v. Mannie, 971 F.3d 1145, 1147-48, 1154-55 (10th Cir.

 2020). “A district court abuses its discretion when it relies on an incorrect

 conclusion of law or a clearly erroneous finding of fact.” United States v. Piper, 839

 F.3d 1261, 1265 (10th Cir. 2016) (quotations omitted).




                                             4
Appellate Case: 21-2082     Document: 010110646634       Date Filed: 02/17/2022      Page: 5



       Mr. Dean argues the district court erred because it relied on a policy statement

 in the Sentencing Guidelines, § 1B1.13(2), to deny the motion.3 We disagree. The

 court said Mr. Dean satisfied the first prerequisite of § 3582(c)(1)(A)—extraordinary

 and compelling reasons—but denied the motion based on the third prerequisite—

 evaluation of the § 3553(a) factors. It did not rely on the second prerequisite. Mr.

 Dean’s arguments to the contrary lack merit.

       First, he argues the district court failed to acknowledge that no applicable

 Sentencing Commission policy statements exist. But Mr. Dean points to no authority

 providing that the district court was obligated to state that no policy statement

 applied. The Government alerted the court to our holding in McGee that the

 Sentencing Commission has not yet promulgated an applicable policy statement,

 Suppl. ROA at 7, and the court cited McGee in its order denying compassionate

 release, ROA at 129.




       3
           United States Sentencing Guideline § 1B1.13(2) states:
                Upon motion of the Director of the Bureau of Prisons
                under 18 U.S.C. § 3582(c)(1)(A), the court may reduce a
                term of imprisonment (and may impose a term of
                supervised release with or without conditions that does not
                exceed the unserved portion of the original term of
                imprisonment) if, after considering the factors set forth
                in 18 U.S.C. § 3553(a), to the extent that they are
                applicable, the court determines that
                 ...
                (2) [t]he defendant is not a danger to the safety of any
                other person or to the community, as provided in 18 U.S.C.
                § 3142(g).

                                             5
Appellate Case: 21-2082    Document: 010110646634        Date Filed: 02/17/2022       Page: 6



       Second, he says the district court’s order summarized the Government’s

 argument that Mr. Dean cannot satisfy Sentencing Commission Policy Statement

 § 1B1.13(2). But the court’s description of the Government’s argument citing to

 § 1B1.13(2) does not show the court denied relief based on that provision. A court’s

 restatement of a party’s argument does not mean the court has adopted it. And “it

 would hardly be an abuse of discretion for a district court to look to the present

 policy statement for guidance” as long as it did not feel bound by the policy

 statement. United States v. Hald, 8 F.4th 932, 938 n.4 (10th Cir. 2021).

       Third, he contends the district court’s statement that he “is a danger to the

 safety of another person or to the community” “tracks” the language found in

 § 1B1.13(2). Aplt. Br. at 14 (quoting United States v. Carralero-Escobar, 860 F.

 App’x 143, 146 (10th Cir. 2021) (unpublished)). But the court used this language

 only after it considered the § 3553(a) factors. This in no way shows it denied the

 motion based on § 1B1.13(2). The court instead tied the language from the policy

 statement to its assessment of the § 3553(a) factors.

       Even assuming the district court relied on § 1B1.13(2), any error would have

 been harmless. In its order, the court listed the § 3553(a) factors. It then determined

 that the defendant’s criminal history and the nature and circumstances of the

 offense—i.e., the facts it previously laid out—militated against sentence

 modification. Because “district courts may deny compassionate-release motions

 when any of the three prerequisites listed in § 3582(c)(1)(A) is lacking,” Maumau,



                                            6
Appellate Case: 21-2082    Document: 010110646634         Date Filed: 02/17/2022    Page: 7



 993 F.3d at 831 n.4 (quotations omitted), any error by the district court in its

 treatment of § 1B1.13(2) would have been harmless.

                                   III. CONCLUSION

       We affirm.


                                             Entered for the Court


                                             Scott M. Matheson, Jr.
                                             Circuit Judge




                                             7